ORDER
On January 19, 2010, pursuant to Article III, Rule 13 of the Supreme Court Rules of Disciplinary Procedure, the respondent filed an affidavit with the Court’s Disciplinary Board setting forth that he is aware he is the subject of a disciplinary investigation, that he freely and voluntarily consents to disbarment, and that he is fully aware of the implications of submitting his consent. On January 21, the Disciplinary Board filed the respondent’s affidavit with the Court.
Upon review of the respondent’s affidavit, we deem that an order disbarring the respondent is appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed, that the respondent be and he is hereby disbarred on consent from engaging in the practice of law.